

image011.jpg [image011.jpg]




April 9, 2020




VIA EMAIL AT WENDY.HUFFORD@ASCENARETAIL.COM


Wendy Hufford
76 Midland Avenue    
Rye, New York 10580


Dear Ms. Hufford:


This Separation Agreement and General Release (“Agreement”) will confirm the
terms of your separation from employment with Ascena Retail Group, Inc. (the
“Company”) on mutually agreeable terms as set forth below. For the purposes of
this Agreement, the Company also includes any parent, affiliates, predecessors,
successors, subsidiaries, and other related entities and each of their past
and/or present officers, directors, employees, and agents. You and the Company
(collectively, the “Parties”) agree that this Agreement represents the full and
complete agreement concerning your separation from employment with the Company.
1.Last Day of Employment: Your last day of employment with the Company will be
April 10, 2020 (your “Separation Date”).
2.Consideration: Provided that you sign and return this Agreement without
revoking it as set forth in Paragraph 27 of this Agreement, the Company will,
following your Separation Date:
(a)Pay you the equivalent of 52 weeks of pay (the “Severance Period”) at your
final annual rate of salary of $400,000.00, less applicable withholding. This
amount will be paid in installments on the Company’s regular payroll schedule,
in effect at the time of payment, beginning with the first possible normal pay
period after this Agreement becomes irrevocable in accordance with Paragraph 27
below.The Company may reduce its obligation under this section dollar-for-dollar
for every dollar that you earn in base salary during the Severance Period from a
new employer. You must notify the Company, in writing, at least ten (10)
business days prior to accepting any such employment or other service (as an
employee or an independent contractor) during the Severance Period, of the
proposed base salary and other compensation. You may not defer base salary with
your new employer or take any action to avoid the dollar-for-dollar reduction
required by this section, and if you do take such
1 of 11

--------------------------------------------------------------------------------



action, the Company’s obligation under this section may be reduced accordingly
by the Company in its discretion.


Although the Company does not guarantee any particular tax treatment, all
taxable payments and benefits provided under this Agreement are intended to
comply with the separation pay exception (as set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)) of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), or to qualify as payments that are compliant with
all requirements of Code Section 409A regarding payments of deferred
compensation paid on a schedule following a separation from service, and are
subject to all provisions of the Ascena Retail Group, Inc. Executive Severance
Plan regarding compliance with Code Section 409A. Furthermore, the amount
payable hereunder shall be subject to setoff, recoupment, defense or other right
the Company may have against you, which shall be applied in a manner intended to
comply with Code Section 409A;
(b)If you have coverage under the group health care plan sponsored by the
Company, you will receive from the Company notice of your right to elect
continued coverage under such plan in accordance with the provisions of COBRA.
Provided you timely elect and enroll in COBRA, and timely pay the premiums at
the applicable active employee rate for you and, if applicable, your spouse and
eligible dependents (the “Applicable Rate”), the Company will pay the cost for
continued coverage pursuant to COBRA less the Applicable Rate until the earliest
of: (i) the expiration of the Severance Period (up to a total of 52 weeks); (ii)
the first day that you become eligible for coverage under the health insurance
plan of a subsequent employer; or (iii) the date you or your eligible dependents
cease to be eligible under COBRA (“Company-subsidized COBRA”). You shall be
obligated to provide prompt written notification to the Company of any available
alternate health care coverage for which you are eligible and to pay 100% of the
COBRA premium if you elect to continue your benefits through COBRA after
becoming eligible under the health insurance plan of a subsequent employer.
Notwithstanding the foregoing, if the Company, at any time, determines, in its
sole discretion, that the Company-subsidized COBRA it is providing pursuant to
this Paragraph is discriminatory in accordance with the rules established under
Section 105(h) of the Internal Revenue Code, then the Company-subsidized COBRA
shall cease and any remaining amounts designated for Company-subsidized CORBA
shall be paid as additional severance in a lump sum;
(c)Pay for up to 12 months of Executive Level Outplacement Service selected by
the Company. You understand and agree that the Company shall select the service
and program applicable to you and that the Company does not warrant or guarantee
the services provided by, or any results obtained or not obtained for you
through, such program; and
(d)Pay you a lump sum, less applicable withholding, which is equivalent to the
amount that you would have been eligible to receive under the applicable annual
incentive bonus plan,
2 of 11

--------------------------------------------------------------------------------



as in effect and as that program may be modified, from time to time, had you
been employed by the Company at the time that payments to active employees are
made in or about October 2020, prorated as applicable based upon your Separation
Date. The Parties agree that this payment will be made no earlier than the time
that payments to active employees are made under the applicable annual incentive
bonus plan; provided, however, that, notwithstanding the foregoing, this payment
will, in all events, be paid no later than the end of the “applicable 2 ½ month
period” under Treasury Regulation Section 1.409A-1(b)(4), issued pursuant to
Section 409A of the Code.
3.Withholding on Payments: Taxes, applicable withholding and authorized or
required deductions will be deducted from all payments to you.
4.Employee Benefits: Except as expressly provided herein and/or as otherwise
required by law, your medical, dental, and vision benefits will terminate on the
last day of the month of your Separation Date. All other employee benefits,
including but not limited to life insurance, short-term disability and long-term
disability insurance coverage, and 401(k) plan participation, will terminate on
your Separation Date.
5.COBRA: Following your Separation Date, you may elect to continue any
employer-sponsored group health plan coverage you may have at your own expense,
except as otherwise provided in Paragraph 2(b) of this Agreement, pursuant to a
federal law known as COBRA. You will receive, under separate cover, information
regarding continuing your coverage pursuant to COBRA. Additionally, you may have
other options available to you when you lose group health plan coverage. For
example, you may be eligible to buy an individual plan through the Health
Insurance Marketplace, where you may qualify for lower costs on your monthly
premiums and lower out-of-pocket costs, provided that you enroll in Marketplace
coverage within limited time periods following your Separation Date.
Additionally, you may qualify for a 30-day special enrollment period for another
group health plan for which you are eligible (such as a spouse’s plan), even if
that plan generally doesn’t accept late enrollees. Additionally, if you or any
of your dependents are eligible to enroll in Medicare, you are solely
responsible for determining how any COBRA coverage you elect is affected by
Medicare eligibility, and how, when and under what conditions you may enroll in
Medicare without any penalty. You are responsible for your selection of health
coverage following your Separation Date and the Company has no obligation or
liability with respect to such coverage.
6.Stock Options: Any outstanding vested stock options will be exercisable solely
to the extent provided under the terms of the Omnibus Incentive Plan and the
terms of the specific grants made to you as set forth on the applicable stock
option certificates. Any unvested stock options, other equity awards and cash
and equity awards under the Omnibus Incentive Plan, as applicable, including,
without limitation, under the Company’s Long Term Incentive Program, shall be
forfeited and cancelled in their entirety on the Separation Date, except to the
extent expressly provided in any applicable stock option certificate or award
agreement.
7.Accrued Vacation: You will be paid for all accrued but unused vacation if
required by the applicable policy under which the vacation was earned. You
understand that you are entitled to this payment regardless of whether you sign
this Agreement.
3 of 11

--------------------------------------------------------------------------------



8.No Interference with Rights: The Parties agree that nothing in this Agreement
shall be construed to prohibit you from challenging illegal conduct and/or
engaging in protected activity, including without limitation filing a charge or
complaint with, and/or participating in any investigation or proceeding
conducted by, the Equal Employment Opportunity Commission (the “EEOC”), the
National Labor Relations Board (the “NLRB”), the Securities and Exchange
Commission (the “SEC”), the Occupational Safety and Health Act (“OSHA”), and/or
any other federal, state, or local government agency. Further, the Parties agree
that nothing in this Agreement shall be construed to interfere with the ability
of any federal, state, or local government agency to investigate any such charge
or complaint, or your ability to communicate voluntarily with, including
providing documents or other information to, any such agency. However, by
signing this Agreement, you understand that you are waiving your right to
receive individual relief (including without limitation back pay, front pay,
reinstatement, or other legal or equitable relief) based on claims asserted in
any such charge or complaint, except where such a waiver is prohibited and
except for any right you may have to receive a payment or award from a
government agency (and not the Company) for information provided to the
government agency. You understand that your release of claims as contained in
this Agreement does not extend to any rights you may have under any laws
governing the filing of claims for COBRA, unemployment, disability insurance,
and/or workers’ compensation benefits. You further understand that nothing
herein shall be construed to prohibit you from: (a) challenging the Company’s
failure to comply with its promises to make payment and provide other
consideration under this Agreement; (b) asserting your right to any vested
benefits to which you are entitled pursuant to the terms of the applicable plans
and/or applicable law; (c) challenging the knowing and voluntary nature of your
release of claims under the Age Discrimination in Employment Act; (d) asserting
any claim that controlling law clearly states cannot lawfully be waived by
private agreement; and/or (e) asserting any claim that may arise after the date
that you signed this Agreement.
Nothing in this Agreement shall be construed as a waiver of your right to
testify in an administrative, legislative, or judicial proceeding concerning
alleged criminal conduct or sexual harassment on the part of the Company, or on
the part of the agents or employees of the Company, when you have been required
or requested to attend such a proceeding pursuant to a court order, subpoena, or
written request from an administrative agency or the legislature.
Nothing in this Agreement shall be construed to prohibit you from reporting an
event that you reasonably and in good faith believe is a violation of law to the
relevant law-enforcement agency (including but not limited to the EEOC,
Department of Justice, the SEC, Congress, the Department of Labor, and any
Inspector General), from cooperating in an investigation conducted by such a
government agency, or making other disclosures that are protected under the
whistleblower provisions of any law or regulation. This may include disclosure
of trade secret or confidential information within the limitations permitted by
the 2016 Defend Trade Secrets Act (the “DTSA”). You are hereby provided notice
that under the DTSA, (1) no individual will be held criminally or civilly liable
under federal or state trade secret law for the disclosure of a trade secret (as
defined in the
4 of 11

--------------------------------------------------------------------------------



Economic Espionage Act) that: (A) is made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.
9.Reimbursement of Business Expenses: Within 2 weeks of your Separation Date,
you agree to submit appropriate documentation of all authorized business
expenses incurred in connection with your performance of duties for the Company,
and the Company will reimburse you in accordance with Company policy. You should
submit such documentation to the head of Human Resources for the Company.
10.References: You should direct all reference inquiries to the head of Human
Resources for the Company.
11.Cooperation: Except as otherwise provided in Paragraph 8 of this Agreement,
after your Separation Date, you agree to be available to cooperate (but only
truthfully) with the Company and provide information as to matters with which
you were personally involved, or have information on, during your employment
with the Company and which are or become the subject of litigation or other
dispute.
12.No Other Payments: You understand and agree that absent this Agreement, you
would not otherwise be entitled to the consideration specified in this
Agreement. Further, by signing this Agreement, you agree that you are not
entitled to any payments and/or benefits that are not specifically listed in
this Agreement, including but not limited to benefits under the Executive
Severance Plan, the Cash Incentive Plan and/or any other bonus payment plans,
the Omnibus Incentive Plan, and the Long Term Incentive Program. You will,
however, be entitled to such benefits as are provided for under the tax
qualified retirement plans and non-qualified plans for the Company in which you
have a vested right, such as the 401(k) plan and Executive Retirement Plan for
the Company. You further agree and acknowledge that upon the Company’s providing
the payments and other benefits set forth in this Agreement, the Company has
paid you in full any and all monies owed to you in connection with your
employment with the Company and separation from employment, including but not
limited to payment for all services performed on behalf of the Company, except
as otherwise specifically stated in this Agreement.
13.General Release of All Claims:
Except as otherwise provided in this Agreement, you acquit, release, and forever
discharge the Company of and from all actions and causes of action, suits,
debts, claims, and demands which may legally be waived by private agreement, in
law or in equity, which you ever had, or may now have, with respect to any
aspect of your employment by, and/or separation of employment from, the Company,
whether known or unknown to you at the time of execution of this
5 of 11

--------------------------------------------------------------------------------



Agreement, including, but not limited to, claims for breach of contract (express
or implied), personal injury, defamation and wrongful discharge; claims based on
any oral or written agreements or promises, contract, constitutional provision,
common law, public policy, and tort; claims for retaliation, and/or
discrimination or harassment in employment; and claims for compensatory, actual,
special, consequential, reliance, punitive, exemplary and/or other damages for
personal injuries, pain and suffering, emotional distress, health care expenses,
back pay, front pay, separation pay, wages, benefits, attorney’s fees, costs,
interest or other monies, from the beginning of time through the date that you
signs this Agreement.
You agree that, except as otherwise provided in Paragraph 8 of this Agreement,
your covenants and releases, as set forth in this Agreement, include a waiver of
any and all rights or remedies which you ever had or may now have against the
Company, from the beginning of time through the date that you sign this
Agreement, under any present and/or future federal, state, local or foreign
statute, law, regulation, constitution, and/or common law, including, but not
limited to: the Conscientious Employee Protection Act; the New Jersey Law
Against Discrimination; the New Jersey Civil Rights Act; the New Jersey Family
Leave Act; the Millville Dallas Airmotive Plant Job Loss Notification Act; the
New York State Human Rights Law; the general regulations of the New York State
Division of Human Rights; the New York State Labor Law; the New York Wage Hour
and Wage Payment Laws; the New York Minimum Wage Law, as amended; the New York
City Administrative Code, Title 8, Chapter 1; the New York City Civil Rights
Law; the New York City Administrative Code and Charter, as amended; the New York
Paid Family Leave Act; the New York State Worker Adjustment and Retraining
Notification Act; Title VII of the Civil Rights Act of 1964; the Civil Rights
Act of 1866; the Civil Rights Act of 1991; the Americans with Disabilities Act;
the Equal Pay Act; the Family and Medical Leave Act; the Employee Retirement
Income Security Act; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Genetic Information Non-Discrimination Act; the
Occupational Safety and Health Act; the National Labor Relations Act; the
federal Worker Adjustment and Retraining Notification Act; the Consolidated
Omnibus Budget Reconciliation Act; and any similar federal, state or local
statute or law applicable to your employment, all as amended. This Agreement is
also intended to and shall release the Company from any and all wage and hour
related claims arising out of or in any way connected with your employment with
the Company, to the maximum extent permitted by federal and state law. You
further acknowledge that as of the date you have signed this Agreement, you have
reported any and all work-related illnesses or injuries to the Company.
14.No Claims Filed: Except as otherwise provided in Paragraph 8 of this
Agreement, you represent that you have not filed any claim in a civil action or
complaint in an administrative action against the Company, that no claims,
complaints or other proceedings are pending in any court or other forum relating
directly or indirectly to your employment with the Company and/or separation
from employment, and that you have not raised a claim of sexual harassment or
abuse with the Company.
15.Confidential Information:
6 of 11

--------------------------------------------------------------------------------



(a)For purposes of this Agreement, “Confidential Information” means any and all
confidential or proprietary information and materials belonging to the Company.
Confidential Information includes without limitation: any non-public information
pertaining to products, designs, formulas, packaging or processes, and
developments or improvements relating to them; licensing, sourcing,
manufacturing, merchandising, packaging plans and techniques, advertising,
marketing and promotional plans; sales plans; technical and business procedures
or strategies; sales or other financial information; relationships between the
Company and any of its customers, suppliers or employees; stores and real
estate; and/or Company policies and procedures manuals. Except as otherwise
provided in Paragraph 8 of this Agreement, following your employment with the
Company, you shall hold in confidence and not directly or indirectly disclose or
use or copy any Confidential Information.
(b)You acknowledge that all documents, in hard copy or electronic form,
received, created or used by you in connection with employment with the Company
are and will remain the property of the Company. Except as otherwise provided in
Paragraph 8, you agree to return and/or cooperate in deleting all such documents
(including all copies) promptly upon the termination of employment and agree
that you will not, under any circumstances, without the prior written consent of
the Company, disclose those documents to anyone outside the Company or use those
documents for any purpose other than the advancement of the Company’s interests.
(c)By signing below, you represent that you have returned to the Company any and
all Confidential Information and all other Company property, including but not
limited to: laptops, printers, computers, cell phone, keys, equipment,
identification cards, access card, credit cards, and company car, if applicable.
In addition, the Company agrees at its expense to ship you your personal
belongings from both the Times Square Tower office in New York, New York and the
ascena headquarters in Mahwah, New Jersey within a reasonable period of time
after the Company reopens these offices and the associates who will package your
personal belongings return to work at these offices.
16.Non-Disclosure of This Agreement: Except as otherwise provided in Paragraph 8
of this Agreement, you agree that you shall keep the existence and terms of this
Agreement completely confidential and that you have not revealed and will not
reveal the existence of this Agreement, or any of its terms, to anyone, with the
exception that you may disclose such information to: (a) your immediate family,
attorneys and/or tax or financial advisors; (b) the EEOC, the NLRB, the SEC, the
OSHA, and/or any federal, state or local governmental agency, in connection with
a charge filed by you or an investigation or proceeding conducted by such
agency; (c) a court of law in connection with an action challenging the validity
of your release of claims or the Company’s failure to provide the consideration
under this Agreement; or (d) anyone to whom you are required by court order to
disclose such information, provided that before disclosing the information, you
apply to the court, or provide the Company with an opportunity to apply to the
court, for an appropriate protective order protecting the confidentiality of the
information.
7 of 11

--------------------------------------------------------------------------------



17.Nonadmission of Wrongdoing: By entering into this Agreement, neither you nor
the Company admits any wrongdoing or violation of law.
18.Non-Competition, Non-Solicitation, and Non-Disparagement: You hereby
acknowledge, and if applicable under a Confidentiality, Non-Solicitation and
Non-Competition Agreement, re-affirm, your obligation to comply with the
following:
(a) For nine (9) months following the Separation Date (the “Non-Compete
Period”), should you consider working for or with any arguably competing
business, you agree to provide the Company with two (2) weeks’ advance written
notice of your intention to do so and of anticipated job responsibilities in
sufficient detail to allow the Company to meaningfully exercise its discretion
under this paragraph. Following its receipt of such notice, the Company may, by
written notice to you within 2 weeks after receipt of such notice, elect, in its
sole, absolute and unreviewable discretion, to pay you an amount equal to your
weekly base salary as of the Separation Date for so much of the Non-Compete
Period as the Company chooses. In such event, you will be prohibited from any
form of affiliation with such new arguably competing business for so much of the
Non-Compete Period as the Company elects to continue paying you. If the Company
decides to allow you to work for a competitor, any and all benefits under this
Agreement will cease as of the date your new employment begins. Notwithstanding
anything else in this paragraph, in no event shall the Company be obligated to
pay any additional amount under this paragraph during the Non-Compete Period if
you are also receiving severance payments.
(b) During your employment and for one (1) year following the termination for
any reason of your employment with the Company (the “Non-Solicit Period”), you
shall not, directly or indirectly, hire or attempt to hire, employ or solicit
for employment, a director or officer, associate, employee, consultant, agent or
independent contractor of the Company, or encourage any such Person to
terminate, diminish or alter such relationship with the Company, or assist any
other Person or entity in doing or attempting to do any of the foregoing.
Further, during the Non-Solicit Period, you shall not, directly or indirectly,
attempt to or assist, or attempt to or assist any other Person in attempting to
(i) encourage any vendor, customer, client, or supplier of the Company or any
other entity or Person in a business relationship with the Company to terminate,
reduce, limit or otherwise alter such relationship with the Company (ii)
encourage any prospective vendor, customer, client or supplier not to enter into
a business or contractual relationship with the Company, or (iii) impair or
attempt to impair any relationship between the Company and any vendor, customer,
client or supplier or any other entity or Person in a business relationship with
the Company.
(c) Except as otherwise provided in Paragraph 8 of this Agreement, you shall not
make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage or be damaging to the Company or its
respective officers, directors, employees, advisors, businesses or reputations.
The Company will take reasonable efforts to ensure
8 of 11

--------------------------------------------------------------------------------



that the current ascena Operating Group and Board of Directors shall not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to you.
19.Intellectual Property: You hereby acknowledge, and if applicable under a
Confidentiality, Non-Solicitation and Non-Competition Agreement, re-affirm, your
obligation to comply with the following: You agree to fully and promptly
disclose to the Company, without additional compensation, all ideas, original or
creative works, inventions, discoveries, computer software or programs, trading
strategies, statistical and economic models, improvements, designs, formulae,
processes, production methods and technological innovations, whether or not
patentable or copyrightable, which, during your employment with the Company,
were made, conceived or created by you, alone or with others, during or after
usual working hours, either on or off the job, and which are related to the
business of the Company or which relate in any way to tasks assigned to you by
the Company (“Intellectual Property”). You acknowledge that the Company owns all
such Intellectual Property rights as works made for hire to the fullest extent
of the law. For the avoidance of doubt, you hereby assign to the Company all
such Intellectual Property rights in any and all media now known or hereafter
developed, along with all existing causes of action, known or unknown. You
agree, at any time during or after employment, to sign all papers and do such
other acts and things, at the Company’s expense, as the Company deems necessary
or desirable and may reasonably require of you to protect the Company’s rights
to such Intellectual Property, including applying for, obtaining and enforcing
patents or copyrights with respect to such Intellectual Property in any and all
countries.
20.Reasonableness of Restrictions; Right to Injunction: Except as otherwise
provided in Paragraph 8 of this Agreement, you expressly acknowledge and agree
that the restrictions set forth in this Agreement are reasonable in all respects
and no greater than necessary to protect the Company’s legitimate business
interests.  You also agree that the Company shall be entitled, as a matter of
right, to specific performance of the covenants in this Agreement, including
preliminary and permanent injunctive relief, or other appropriate judicial
remedy, in any court of competent jurisdiction.  Such remedies shall be in
addition to all other remedies available to the Company. The Parties further
agree that if the Company asserts that you have breached any of the terms of
Paragraphs 15, 16, 18 and/or 19 of this Agreement, the Company may, at its
option, not pay, discontinue paying, and/or recover, as the case may be, any
payments set forth in Paragraph 2 of this Agreement, with the exception of
Paragraph 2(c), as well as damages, attorneys’ fees, and other costs incurred by
the Company in obtaining such relief. However, it is understood and agreed that
the remaining provisions of this Agreement, including without limitation
Paragraph 13, shall remain in full force and effect.
21.Entire Agreement; Modification and Waiver: This Agreement constitutes the
entire agreement between the Company and you with respect to the subject matter
covered, and supersedes any previous agreement or understandings between you in
this regard, including but not limited to the Executive Severance Plan. This
Agreement does not supersede any other agreement(s) unrelated to the subject
matter of this Agreement. Both Parties agree that neither has the authority to
modify or amend this Agreement unless the modification or amendment is in
9 of 11

--------------------------------------------------------------------------------



writing and signed by you and an authorized officer of the Company. The
Company’s failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.
22.Judicial Modification: If any court of competent jurisdiction determines that
any of the covenants, or any part of any of them, is invalid or unenforceable,
the remainder of such covenants and parts thereof shall not be affected and
shall be given full effect, without regard to the invalid portion. If any court
of competent jurisdiction determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court shall reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable.
23.Assignment and Third Party Beneficiaries: You shall not assign any interest
in this Agreement or any part thereof without the express written consent of an
authorized officer of the Company. The Company may assign this Agreement to, and
shall bind, a successor to its business without the requirement of consent by
you. Each Affiliate of the Company shall be a third party beneficiary of your
obligations under the provisions of this Agreement and shall have the right to
enforce this Agreement as if a party hereto.
24.Choice of Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey. Any dispute arising out of,
or relating to this Agreement shall be subject to the exclusive jurisdiction of
the state or federal courts of New Jersey.
25.Acknowledgement: By signing this Agreement, you acknowledge that:
(a)  You have 21 calendar days within which to review and consider signing this
Agreement and understand that any changes made to this Agreement, whether
material or immaterial, do not restart the 21 calendar day period that you have
in which to consider this Agreement;
(b)       If you sign this Agreement prior to the expiration of the 21 calendar
day period, you do so voluntarily and thereby waive the remainder of the 21
calendar day period;
(c) By this Paragraph of the Agreement, you have been advised to, and have had
the opportunity to, consult with an attorney of your choice prior to signing
this Agreement;
(d)      You have read and fully understand the terms of this Agreement and have
knowingly, voluntarily, deliberately, with all information needed to make an
informed decision and of your own free will agreed to those terms for the
purpose of fully and finally compromising and settling any and all claims,
disputed or otherwise, of any kind or nature that you ever had or may now have
against the Company arising out of your employment by, and/or separation of
employment from, the Company, or otherwise, whether known or unknown to you at
the time of execution of this Agreement, except as otherwise provided in
Paragraph 8 of this Agreement;
(e)       You have not relied upon any representation, statement or omission
made by any of the Company’s agents, attorneys or representatives with regard to
the subject matter, basis or effect of this Agreement or otherwise, other than
those expressly stated in this Agreement;
(f) You are not waiving any claims that may arise after you execute this
Agreement; and
10 of 11

--------------------------------------------------------------------------------



(g)       The Severance Benefits provided to you under Paragraph 2 of this
Agreement exceed the amount to which you would have otherwise been entitled as a
result of your separation from the Company’s employ and are in exchange for you
signing this Agreement.


26.Return of Signed Agreement: You should sign and return this signed Agreement
via email to Marisa Baldwin, Chief Human Resources Officer, Ascena Retail Group,
Inc., no earlier than the Separation Date, and no later than 21 calendar days
from the date you received this Agreement. If you sign or return this Agreement
earlier than the Separation Date, or if you do not return the signed Agreement
by the date that is 21 calendar days after the date you received this Agreement,
this Agreement shall be deemed revoked, null, void and of no effect, and you
shall have no entitlement to pay, benefits or any consideration as set forth in
this Agreement.
27.Revocation Period and Effective Date: You understand and agree that you have
7 calendar days (15 calendar days if you work in Minnesota) following your
execution of this Agreement to revoke it, and that if you elect to revoke it,
this Agreement shall be null and void in its entirety. To effectively revoke
this Agreement, you must send written notice of your decision via email to
Marisa Baldwin, Chief Human Resources Officer, Ascena Retail Group, Inc., so
that your revocation is received no later than the 8th calendar day (the 16th
calendar day if you work in Minnesota) after you originally signed this
Agreement. You understand that the money and benefits described in Paragraph 2
of this Agreement will not be paid until the expiration of this 7 calendar day
period (the 15 calendar day period if you work in Minnesota).


Sincerely,


/s/ Marisa Baldwin
__________________________________
Marisa Baldwin
Chief Human Resources Officer
           




Read, Accepted, and Agreed:


/s/ Wendy Hufford     4/22/2020
__________________________   __________________________
Signature      Date




11 of 11